Case: 16-17237   Date Filed: 02/21/2018   Page: 1 of 11


                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 16-17237
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:15-cv-00876-TCB



QUNESHA BOWEN,

                                                       Plaintiff-Appellant,

                                    versus

MANHEIM REMARKETING, INC.,

                                                       Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (February 21, 2018)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

WILSON, Circuit Judge:
             Case: 16-17237     Date Filed: 02/21/2018   Page: 2 of 11


      Qunesha Bowen appeals the dismissal of her employment discrimination

claims against Manheim Remarketing. Bowen sued Manheim under the Equal Pay

Act and Title VII, alleging that Manheim discriminated against her by paying her

less than her male predecessor. The district court dismissed Bowen’s claims at

summary judgment. After careful consideration of the record and the parties’

briefs, we reverse and remand. Bowen is entitled to proceed to trial on her Equal

Pay Act and Title VII sex discrimination claims.

                                I. BACKGROUND

      Manheim hired Bowen as an automobile detailer, and three years later (in

late 2005), assistant general manager John Deck promoted her to arbitration

manager. Bowen replaced a male arbitration manager. Manheim paid that male

predecessor $46,350 during his first year as arbitration manager, but Deck and

general manager Peter Palmer set Bowen’s starting salary at $32,000. Bowen’s

salary did not reach $46,350 until her sixth year as arbitration manager.

      After learning about the pay disparity with her male predecessor, Bowen

sued Manheim under the Equal Pay Act and Title VII. At summary judgment, she

offered in support of her claims, among other things, (1) documents and testimony

about her performance and salary history and (2) affidavit testimony from

Manheim’s human resources manager, Mikiya Peoples.




                                          2
             Case: 16-17237    Date Filed: 02/21/2018   Page: 3 of 11


      Bowen offered documents and testimony showing that, although she was an

effective arbitration manager, her salary for a few years was below the minimum

salary for arbitration managers and it was consistently well below the midpoint

salary for arbitration managers. Manheim, for example, paid Bowen $37,001.60 in

2007; $41,000 in 2008; $46,075.63 in 2010; and $46,075.63 in 2011. But under

Manheim’s compensation guidelines the midpoint salary for an arbitration manager

was $49,400 in 2007; $52,900 in 2008; $55,500 in 2010; and $56,500 in 2011.

      In her affidavit, Peoples described interactions with Manheim general

managers such as Deck and Palmer and her investigations into sex-based

disparities at Manheim:

• When Bowen was promoted to arbitration manager, Peoples approached Deck
  about the pay disparity between Bowen and Bowen’s male predecessor. Deck
  explained that the predecessor was more experienced than Bowen. However,
  he also acknowledged that the predecessor had trained Bowen for the position
  and that Bowen was fully capable of performing the position’s duties.

• Comments from a 2007 employee survey that Peoples conducted indicated that
  (1) female employees were treated differently than male employees, (2) female
  employees were denied particular positions, and (3) a “good ole’ boy” system
  existed at Manheim.

• The 2007 survey results prompted Peoples to conduct an investigation into sex-
  based disparities at Manheim. She gathered all of Manheim’s job postings and
  examined who applied and who interviewed for posted positions. Based on that
  review, she concluded that Manheim was excluding women from certain
  positions. Discussions with Palmer bolstered this conclusion. While discussing
  a female employee’s application for an assistant general manager position,
  Palmer told Peoples that he would not hire a woman as an assistant general
  manager. According to Palmer, Manheim would be “the laughing stock” of the

                                         3
             Case: 16-17237    Date Filed: 02/21/2018   Page: 4 of 11


   community if it made such a hire. Palmer also once told Peoples that he would
   never allow a female to work as a mechanic.

• Following the 2007 survey, Manheim’s corporate office directed Palmer to
  confer with it when setting employee compensation, but Palmer failed to follow
  that directive.

• Comments from a 2009 employee survey that Peoples conducted indicated that
  female employees were paid less than male employees.

• The 2009 survey results prompted Peoples to investigate pay disparities at
  Manheim. She instructed Manheim’s payroll administrator to run reports
  comparing women’s and men’s pay and prior pay increases. This investigation
  revealed that women were paid similarly but that their pay was “thousands of
  dollars less than men’s pay for the same jobs.”

• Peoples reported her findings about sex-based pay disparities to Palmer, but he
  refused to address the disparities.

• Peoples spoke to a corporate representative about her pay-disparity findings.
  The representative told Peoples to draft a formal report with her allegations and
  findings. Peoples then reviewed payroll data for all female and male
  employees, including Bowen. She specifically discussed Bowen with the
  corporate representative, noting that Bowen was “severely underpaid”
  compared to her male predecessor.

• The corporate representative met with Palmer to discuss Peoples’s report. But
  Palmer told the representative that he “did not see a problem,” and he was
  unwilling to take corrective action. Consequently, the corporate office required
  Manheim to provide female employees “equity increases” in their pay. Bowen
  received such equity increases.

• Around 2010 or 2011, Ben Shurling replaced Palmer as Manheim’s general
  manager, but sex-based discrimination continued to exist at Manheim. Indeed,
  Shurling harassed female employees by groping them and smacking their
  buttocks. And on one occasion, Shurling told Peoples to serve as a receptionist
  on sale day so that customers would return and say, “Where’s that pretty little
  black girl that was working here last week?” On another occasion, Shurling
  attempted to replace a female employee with a male, but the corporate office

                                         4
              Case: 16-17237     Date Filed: 02/21/2018    Page: 5 of 11


   told him that doing so would be illegal. Shurling responded, “Why can’t we
   just pay a fine?”

      The district court granted summary judgment to Manheim, finding that

Manheim offered nondiscriminatory reasons for the pay disparity between Bowen

and her male predecessor and that Bowen failed to rebut those reasons. Bowen

relies primarily on Peoples’s affidavit to show sex bias, the district court

determined, and most of the affidavit is inadmissible hearsay. Further, to the

extent that the affidavit includes admissible evidence, the evidence is of limited

value because it does not directly show that sex bias factored into Manheim’s

salary decisions.

                           II. STANDARD OF REVIEW

      We review de novo the district court’s grant of summary judgment, drawing

“all reasonable inferences in the light most favorable to” Bowen. See Owen v. I.C.

Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary judgment may be

granted only if “there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.” See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505, 2509–10 (1986) (internal

quotation marks omitted). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. at 248, 106 S. Ct. at 2510. Summary judgment is appropriate only if a



                                           5
               Case: 16-17237    Date Filed: 02/21/2018   Page: 6 of 11


case is “so one-sided that one party must prevail as a matter of law.” See id. at

251–52, 106 S. Ct. at 2512.

                                  III. DISCUSSION

        Taking the evidence in the light most favorable to Bowen, she is entitled to

proceed to trial on her Equal Pay Act and Title VII claims. This case is not “so

one-sided that [Manheim] must prevail as a matter of law.” See id., 106 S. Ct. at

2512. First, a jury could conclude that Bowen is entitled to relief under the Equal

Pay Act because the evidence supports a finding that she has made a prima facie

case and that Manheim has failed to establish an affirmative defense in response.

Second, a jury could conclude that Bowen is entitled to relief under Title VII

because the evidence supports a finding that her sex “was a motivating factor for”

the pay disparity between her and her male predecessor. See 42 U.S.C. § 2000e-

2(m).

   A. Equal Pay Act

        A plaintiff establishes a prima facie case under the Equal Pay Act if she

shows that her employer paid “different wages to employees of opposite sexes for

equal work on jobs requiring equal skill, effort, and responsibility, and which

[we]re performed under similar working conditions.” See Irby v. Bittick, 44 F.3d

949, 954 (11th Cir. 1995) (internal quotation marks omitted). Once a plaintiff

makes such a showing, the employer can avoid liability only if it proves by a


                                           6
              Case: 16-17237     Date Filed: 02/21/2018   Page: 7 of 11


preponderance of the evidence that the wage differential was justified by “a

seniority system,” “a merit system,” “a system which measures earnings by

quantity or quality of production,” or some “factor other than sex.” See id.

(internal quotation marks omitted). Proving this affirmative defense can be

difficult; the employer’s “burden is a heavy one.” Id. (internal quotation marks

omitted). The employer “must show that the factor of sex provided no basis for

the wage differential.” Id. (emphasis in original) (internal quotation marks

omitted). “Further, the employer must show that none of the decision-makers,

whether in middle or upper management, were influenced by [sex] bias.” Steger v.

Gen. Elec. Co., 318 F.3d 1066, 1078 (11th Cir. 2003). If the employer satisfies its

burden, the plaintiff must offer evidence showing that the employer’s

nondiscriminatory reason for the wage differential is pretext. See Irby, 44 F.3d at

954.

       Bowen is entitled to proceed to trial on her Equal Pay Act claim. She has

established a prima facie case by pointing to the pay disparity between her and her

male predecessor, and although Manheim has identified nondiscriminatory reasons

for the disparity, a jury could find that Manheim has failed to satisfy its heavy

burden of showing that sex provided no basis for the disparity. In other words,

Manheim has “not establish[ed] that there is no genuine issue of material fact as to




                                          7
               Case: 16-17237      Date Filed: 02/21/2018      Page: 8 of 11


its affirmative defense.” See Mulhall v. Advance Sec., Inc., 19 F.3d 586, 597 (11th

Cir. 1994).

       Manheim asserts that factors other than sex—prior salary and prior

experience—justified the pay disparity between Bowen and her male predecessor.

The predecessor worked for Manheim for six years before his promotion to

arbitration manager, he had prior managerial and mechanical experience, and he

earned $46,350 per year at Manheim before the promotion. In contrast, Bowen

worked for Manheim for only three years before her promotion to arbitration

manager, she had limited prior managerial and mechanical experience, and she

earned around $26,000 per year at Manheim before the promotion.

       Although Manheim “may successfully raise the affirmative defense of ‘any

other factor other than sex’ if [it] proves that [it] relied on prior salary and

experience,” see Irby, 44 F.3d at 955, a reasonable jury could find that Manheim

has failed to make such a showing. Manheim did not simply pay Bowen’s male

predecessor a much greater starting salary; it set the predecessor’s salary near the

midpoint of the compensation range for arbitration managers 1 but consistently set

Bowen’s salary at the bottom of the range. A jury could find that prior salary and

prior experience alone do not explain Manheim’s disparate approach to Bowen’s

salary over time. Once Bowen established herself as an effective arbitration

       1
        The predecessor’s final salary (in 2005), for example, was over $47,000. That amount
approached even the 2007 midpoint salary for arbitration managers.
                                              8
               Case: 16-17237       Date Filed: 02/21/2018       Page: 9 of 11


manager, prior salary and prior experience would not seem to justify treating her

different than the predecessor. See Mulhall, 19 F.3d at 596 (“Assuming some truth

underlies defendants’ assertion [that legitimate reasons justified plaintiff’s initial

lower pay], we are still unable to explain defendants’ failure to at some point raise

plaintiff’s pay to match or exceed that of the comparators when [plaintiff

performed exceptionally].”). And further undercutting Manheim’s affirmative

defense, the evidence indicates that Manheim’s general managers “were influenced

by [sex] bias.” See Steger, 318 F.3d at 1078. The evidence indicates that they

took sex into account when considering personnel matters. Peoples’s affidavit

testimony establishes that sex-based pay disparities were common at Manheim,

that the managers refused to remedy the disparities, and that the managers

repeatedly exhibited an unwillingness to treat women equally in the workplace.2

   B. Title VII

       “Discrimination claims brought under Title VII . . . are typically categorized

as either mixed-motive or single-motive claims.” Quigg v. Thomas Cty. Sch. Dist.,
       2
         We can consider Peoples’s affidavit testimony about these issues at this stage in the
proceedings. See Jones v. UPS Ground Freight, 683 F.3d 1283, 1293–94 (11th Cir. 2012)
(“[We] may consider [evidence] in passing on a motion for summary judgment if the [evidence]
could be reduced to admissible evidence at trial or reduced to admissible form.” (internal
quotation marks omitted)). First, the testimony is based on Peoples’s personal knowledge: she
reviewed Manheim’s payroll records and identified sex-based pay disparities, she spoke directly
to the general managers about the disparities, and the managers made comments in her presence
about their preferences for male employees. Second, the testimony is not inadmissible hearsay.
The statements by the managers are “statements made by a supervisory official who play[ed]
some role in [employment] decision[s],” and those types of statements are “generally
admissible.” See Zaben v. Air Prod. & Chemicals, Inc., 129 F.3d 1453, 1456 (11th Cir. 1997)
(per curiam).
                                               9
             Case: 16-17237      Date Filed: 02/21/2018    Page: 10 of 11


814 F.3d 1227, 1235 (11th Cir. 2016). A plaintiff “can succeed on a mixed-motive

claim by showing that illegal bias, such as bias based on sex or gender, was a

motivating factor for an adverse employment action, even though other factors also

motivated the action.” Id. (quoting 42 U.S.C. § 2000e–2(m)). To avoid summary

judgment, a plaintiff raising a mixed-motive claim must offer “evidence sufficient

to convince a jury that: (1) the [employer] took an adverse employment action

against [her]; and (2) a protected characteristic was a motivating factor for the

[employer]’s adverse employment action.” Id. at 1239 (emphasis in original)

(internal quotation marks omitted).

      Bowen raises a mixed-motive claim, arguing that she has presented

sufficient evidence for a reasonable jury to conclude that her sex was a motivating

factor for the pay disparity between her and her male predecessor. Bowen is

entitled to proceed to trial on this claim. First, disparate pay is an adverse

employment action under Title VII. See Mulhall, 19 F.3d at 598. Second, as

discussed above, Bowen has offered evidence from which a jury could find that her

sex “was a motivating factor” for the pay disparity. See Quigg, 814 F.3d at 1239

(emphasis in original) (internal quotation marks omitted).

                                 IV. CONCLUSION

      We reverse the district court’s grant of summary judgment on Bowen’s

Equal Pay Act and Title VII sex discrimination claims. Taking the evidence in the


                                          10
            Case: 16-17237    Date Filed: 02/21/2018   Page: 11 of 11


light most favorable to Bowen, a reasonable jury could find that (1) Manheim has

not established its affirmative defense to Bowen’s Equal Pay Act claim and (2)

Bowen’s sex was a motivating factor for the pay disparity between her and her

male predecessor.

      REVERSED AND REMANDED.




                                        11